Name: Commission Regulation (EC) No 1025/94 of 2 May 1994 laying down detailed rules for the application of Council Regulation (EEC) No 2328/91 as regards the submission of expenditure forecasts and aid applications
 Type: Regulation
 Subject Matter: NA;  agricultural structures and production;  information and information processing;  agricultural policy;  financing and investment;  budget
 Date Published: nan

 3. 5 . 94 Official Journal of the European Communities No L 112/27 COMMISSION REGULATION (EC) No 1025/94 of 2 May 1994 laying down detailed rules (or the application of Council Regulation (EEC) No 2328/91 as regards the submission of expenditure forecasts and aid applications THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2328/91 of 15 July 1991 on improving the efficiency of agricul ­ tural structures ('), as last amended by Council Regulation (EEC) No 3669/93 (2), and in particular Article 31 (5) thereof, Whereas the first subparagraph of Article 31 (4) of Regu ­ lation (EEC) No 2328/91 lays down that the Member States shall transmit their annual expenditure forecasts ; whereas those forecasts cover the expenses referred to in Article 31 ( 1 ) of the said Regulation and are accompanied by aid applications prepared in accordance with Article 31 (2) of that Regulation ; whereas uptdates of those fore ­ casts and applications are prepared, where appropriate, in accordance with the second subparagraph of Article 31 (4) of that Regulation ; whereas in the case of the Objective 1 regions referred to in Article 1 of Council Regulation (EEC) No 2052/88 (3) as amended by Regulation (EEC) No 2081 /93 (4), the expenditure forecasts and aid applica ­ tions are transmitted to the Commission in accordance with Article 31 (3) of Regulation (EEC) No 2328/91 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Agricultural structures and Rural Development, HAS ADOPTED THIS REGULATION : Article 1 1 . In the case of regions not eligible under Objective 1 as defined in Article 1 of Regulation (EEC) No 2052/88 , eligible expenditure under the legislation instruments referred to in Article 31 ( 1 ) of Regulation (EEC) No 2328/91 shall be submitted using the tables set out in :  Annex I, in respect of expenditure effected before 1994,  Annex II, in respect of expenditure planned for the period 1994 to 1999 . 2. In the case of Objective 1 regions, the Commission shall be notified of the amounts referred to in the same paragraph 1 , broken down at least by year and by measures as provided for in the said paragraph. Article 2 1 . In the case of regions not eligible under Objective 1 , the aid applications referred to in Article 31 (2) of Regula ­ tion (EEC) No 2328/91 must include as part of the infor ­ mation requested pursuant to the said paragraph a list of the national provisions for which Community aid is requested in respect of legislative instruments referred to in Article 31 ( 1 ) of the said Regulation and numerical data submitted using the tables set out in Annexes III and IV. 2. In the case of Objective 1 regions, the information referred to in paragraph 1 shall be sent to the Commis ­ sion. Article 3 The updates provided for in the second subparagraph of Article 31 (4) of Regulation (EEC) No 2328/91 shall be submitted using the tables set out in Annexes II to IV. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 May 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 218, 6. 8 . 1991 , p. 1 . (2) OJ No L 338, 31 . 12. 1993, p. 26 . 0 OJ No L 185, 15 . 7. 1988 , p. 9 . 4) OJ No L 193, 31 . 7 . 1993, p. 5. No L 112/28 Official Journal of the European Communities 3. 5. 94 ANNEX I ELIGIBLE NATIONAL EXPENDITURE EFFECTED BEFORE 1994 IN NATIONAL CURRENCY PREPARED ON . . . WITH A VIEW TO AN APPLICATION FOR A REFUND FROM THE EAGGF, GUIDANCE SECTION (Regions not eligible under Objective 1)Q Member State : Measures involved Total public expenditure Amounts charged to the EAGGF Type 1 measures (') outside 5 (b) areas in 5 (b) areas outside 5 (b) areas in 5 (b) areas Regulation (EEC) No 2328/91 Regulation (EEC) No 1360/78 Regulation (EEC) No 389/82 Regulation (EEC) No 1696/71 Subtotal for type 1 Type 2 measures (2) All areas All areas Directive 72/159/EEC Directive 72/160/EEC Regulation (EEC) No 1035/72 Subtotal for type 2 Total (") Expenditure effected before 1994 for which no refund application has been submitted before that year is to be included in this table. (') It is necessary to indicate 5 (b) areas separately because each measure can appear under either of two separate budget headings : 5 (b) areas and non-5 (b) areas. (2) Subtotals for 5 (b) areas and non-5 (b) areas are sufficient since only one budget heading applies in the case of each measure. 3 . 5. 94 A N N E X II FO R EC A ST S FO R E L IG IB L E N A T IO N A L E X PE N D IT U R E IN N A T IO N A L C U R R E N C Y PR E PA R E D O N .. ./ U PD A T E D .. . (R eg io ns no t el ig ib le un de r O bj ec tiv e 1) M em be r St at e : 19 94 19 95 19 96 19 97 19 98 19 99 T ot al M ea su re s in vo lv ed (') T ot al . pu bl ic ex pe nd itu re Ex pe nd itu re ch ar ge d to E A G G F T ot al pu bl ic ex pe nd itu re Ex pe nd itu re ch ar ge d to E A G G F T ot al pu bl ic ex pe nd itu re Ex pe nd itu re ch ar ge d to E A G G F T ot al pu bl ic ex pe nd itu re Ex pe nd itu re ch ar ge d to E A G G F T ot al pu bl ic ex pe nd itu re Ex pe nd itu re ch ar ge d to E A G G F T ot al pu bl ic ex pe nd itu re Ex pe nd itu re ch ar ge d to E A G G F T ot al pu bl ic ex pe nd itu re Ex pe nd itu re ch ar ge d to E A G G F Re gu la tio n (E EC ) N o 23 28 /9 1 D ir ec tiv e 72 /1 59 /E EC D ir ec tiv e 72 /1 60 /E E C Re gu la tio n (E EC ) N o 10 35 /7 2 Re gu la tio n (E EC ) N o 13 60 /7 8 Re gu lat io n (E EC ) N o 38 9/ 82 Re gu la tio n (E EC ) N o 16 96 /7 1 To tal no n- O bj ec tiv e 1 To tal fo r 5 (b ) ar ea s Official Journal of the European Communities No L 112/29 A N N E X II I No L 112/30 A PP L IC A T IO N FO R E A G G F G U ID A N C E A ID IN N A T IO N A L C U R R E N C Y PR E PA R E D O N .. ./ U PD A T E D (R eg io ns no t el ig ib le un de r O bj ec tiv e 1) M em be r St at e : 19 94 19 95 19 96 19 97 19 98 19 99 T ot al M ea su re s in vo lv ed (') T ot al pu bl ic ex pe nd itu re Ex pe nd itu re ch ar ge d to E A G G F T ot al pu bl ic ex pe nd itu re Ex pe nd itu re ch ar ge d to E A G G F T ot al pu bl ic ex pe nd itu re Ex pe nd itu re ch ar ge d to E A G G F T ot al pu bl ic ex pe nd itu re Bx pe nd itu n ch ar ge d to E A G G F T ot al pu bl ic ex pe nd itu re Ex pe nd itu re ch ar ge d to E A G G F T ot al pu bl ic ex pe nd itu re Ex pe nd itu re ch ar ge d to E A G G F T ot al pu bl ic ex pe nd itu re Ex pe nd itu re ch ar ge d to E A G G F Official Journal of the European Communities Re gu la tio n (E EC ) N o 23 28 /9 1  In ve stm en t aid (A rti cle s 5 to 9)  Se tti ng -u p aid fo r yo un g fa rm er s (A rti cle s 10 to 11 )  Ba ck -u p m ea su re s to as sis t ag ric ul ­ tu ra l ho ld in gs (A rti cle s 13 to 16 )  Sp ec ifi c m ea su re s to su pp or t m ou n ­ tai n an d hi ll fa rm in g in ce rta in les s ­ fa vo ur ed are as (A rti cle s 17 to 20 )  Vo ca tio na l tra in in g (A rti cl e 28 ) D ir ec tiv e 72 /1 59 /E E C D ir ec tiv e 72 /1 60 /E E C Re gu la tio n (E EC ) N o 10 35 /7 2 Re gu la tio n (E EC ) N o 13 60 /7 8 Re gu la tio n (E EC ) N o 38 9/ 82 Re gu la tio n (E EC ) N o 16 96 /7 1 To tal no n- O bj ec tiv e 1 To ta l fo r 5 (b ) ar ea s (') 3 . 5 . 94 (*) An y M em be r St ate wh ich in ten ds su bm itt in g se pa ra te do cu m en ts de tai lin g on ly a sin gl e pa rt of th es e m ea su re s m us t id en tif y th e am ou nt s re la tin g to 5( b) ar ea s fo r ea ch se pa ra te pa rt. A N N E X IV 3 . 5 . 94 PH Y SI C A L IN D IC A T O R S S U P P O R T IN G T H E A ID A P P L IC A T IO N PR E PA R E D O N .. ./ U PD A T E D M em be r S ta te : M ea su re s in vo lv ed Ph ys ic al in di ca to rs (e sti m at es ) 19 94 19 95 19 96 19 97 19 98 19 99 T ot al Re gu la tio n (E EC ) N o 23 28 /9 1  A rti cl es 5 to 9 N um be r of be ne fi ci ar ie s  A rt ic le s 10 an d 11 N um be r of be ne fi ci ar ie s  A rt ic le s 13 to 16 N um be r of be ne fi ci ar ie s  A rt ic le s 17 to 20 N um be r of LU N um be r of he ct ar es N um be r of in ve stm en t pr oj ec ts  A rt ic le 28 N um be r of be ne fi ci ar ie s D ir ec tiv e 72 /1 59 /E EC N um be r of be ne fi ci ar ie s D ir ec tiv e 72 /1 60 /E E C N um be r of be ne fi ci ar ie s Re gu la tio n (E EC ) N o 10 35 /7 2 N um be r of be ne fic ia rie s Re gu la tio n (E EC ) N o 13 60 /7 8 N um be r of be ne fic ia rie s Re gu lat io n (E EC ) N o 38 9/ 82 N um be r of be ne fic iar ies Re gu lat io n (E EC ) N o 16 96 /7 1 N um be r of be ne fic iar ies Official Journal of the European Communities No L 112/31